DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of” in claims 13, 17 and 24.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 13, 17 and 24, the claims recite “by means of”. It is unclear if applicant intends to invoke 112, sixth paragraph, with the limitations. The dependent claims are also rejected for depending on rejected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degen et al (U.S. Patent Application Publication No. 2014/0219726).
As to Claim 13, Degen discloses a method for producing a foundation element in the ground by means of a construction apparatus, wherein by means of a ground working tool a hole (“core bore” in Paragraph 0082) is formed in the ground, in which the foundation element is produced, wherein by means of a control and evaluation unit (1) at least one operating variable of the construction apparatus, which changes depending on a ground composition, is detected as a function of a working depth (Paragraph 0054 states “The ground profile can be determined in various ways when the vibrator arrangement 1 is inserted into the ground”), wherein in the control and evaluation unit a ground profile to be expected is entered (Paragraph 0082 states “In this case, the ground profile indicates in particular the layer boundaries, i.e. indicates at which depths the boundaries between individual layers are located. An operator, such as, for example, a ground engineer, with knowledge of the position of the layer boundaries, can then assign certain properties to individual segments in the column profile. The column profile is displayed, for example, on a display. Properties can be assigned to individual segments by means of any input tools, such as a keyboard, in a voice-controlled manner or directly at the display”), which indicates a layer structure of the ground with ground layers of different ground composition, and by the control and evaluation unit the detected, at least one operating variable is set in correlation with the entered ground profile in order to establish, at which working depth a transition between ground layers of different ground composition is present (Figure 6).
As to Claim 14, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein by the control and evaluation unit a value to be expected of the at least one operating variable is ascertained for each ground layer of the entered ground profile (Paragraph 0082 states “In this case, the ground profile indicates in particular the layer boundaries, i.e. indicates at which depths the boundaries between individual layers are located. An operator, such as, for example, a ground engineer, with knowledge of the position of the layer boundaries, can then assign certain properties to individual segments in the column profile. The column profile is displayed, for example, on a display. Properties can be assigned to individual segments by means of any input tools, such as a keyboard, in a voice-controlled manner or directly at the display”). 
As to Claim 15, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein by the control and evaluation unit a current ground profile is created for the working location (Paragraph 0082 states “In this case, the ground profile indicates in particular the layer boundaries, i.e. indicates at which depths the boundaries between individual layers are located. An operator, such as, for example, a ground engineer, with knowledge of the position of the layer boundaries, can then assign certain properties to individual segments in the column profile. The column profile is displayed, for example, on a display. Properties can be assigned to individual segments by means of any input tools, such as a keyboard, in a voice-controlled manner or directly at the display”).
As to Claim 16, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein several operating variables are detected (Paragraph 0074 states The method can also be carried out as a semi-automatic method, in which the vibrator arrangement 1 is first of all inserted into the ground in a computer-controlled manner and the ground profile is determined) and the several operating variables are set in a correlation with one another (Paragraph 0082 states “In this case, the ground profile indicates in particular the layer boundaries, i.e. indicates at which depths the boundaries between individual layers are located. An operator, such as, for example, a ground engineer, with knowledge of the position of the layer boundaries, can then assign certain properties to individual segments in the column profile. The column profile is displayed, for example, on a display. Properties can be assigned to individual segments by means of any input tools, such as a keyboard, in a voice-controlled manner or directly at the display”), wherein a ground characteristic value is ascertained by the control and evaluation unit.
As to Claim 17, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein the at least one operating variable is detected by means of at least one detection means (1) on the construction apparatus.
As to Claim 18, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein the at least one operating variable is selected from the variables torque, rotational speed, power, feed force, feed speed, acceleration, energy input, vibrations (Paragraph 0071 states “The computer is designed to control the carrying device 2 and obtains information regarding the position of the vibrator arrangement 1 by means of a suitable sensor and the operating parameter (such as, for example, power consumption of the vibrator motor, insertion speed or vibration amplitude”) of the vibrator arrangement.), sound, hydraulic pressure and/or hydraulic flow.
As to Claim 19, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein the control and evaluation unit has a database, in which operating variables and/or ground characteristic values are saved for specific ground layers (Paragraph 0071 states “The insertion of the vibrator arrangement 1 at a constant speed or a constant application of force, wherein, during the insertion, the computer assigns the values obtained for the operating parameter to the respective ground depths in order thereby to obtain the ground profile”).
As to Claim 20, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein for ascertained operating variables, ground characteristic values saved for specific operating variables are queried and compared by the control and evaluation unit, wherein a current ground characteristic value is determined (Paragraph 0071 states “wherein, during the insertion, the computer assigns the values obtained for the operating parameter to the respective ground depths in order thereby to obtain the ground profile”).
As to Claim 21, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein on the basis of the ground characteristic values ascertained during ground working a ground profile is ascertained and saved by the control and evaluation unit (Paragraph 0071 states “wherein, during the insertion, the computer assigns the values obtained for the operating parameter to the respective ground depths in order thereby to obtain the ground profile”).
As to Claim 22, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein by the control and evaluation unit preferred operating variables for the current ground profile are ascertained over the working depth and stored as a dataset in the database (Paragraph 0071 states “wherein, during the insertion, the computer assigns the values obtained for the operating parameter to the respective ground depths in order thereby to obtain the ground profile”).
As to Claim 23, Degen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Degen also discloses wherein as ground working, a drilling with a drilling tool (“core bore” in Paragraph 0082) of a rotary drilling apparatus or a cutting with a diaphragm wall cutter is carried out.
As to Claim 24, Degen discloses a system for producing a foundation element in the ground with a construction apparatus, wherein by means of a ground working tool a hole is formed in the ground, in which the foundation element is produced, wherein by means of a control and evaluation unit at least one operating variable of the construction apparatus, which changes depending on a ground composition, is detected as a function of a working depth (Paragraph 0054 states “The ground profile can be determined in various ways when the vibrator arrangement 1 is inserted into the ground”), wherein the system is designed to carry out the method according to claim 13 (Refer to Claim 13 discussion), wherein in the control and evaluation unit a ground profile to be expected can be entered (Paragraph 0082 states “In this case, the ground profile indicates in particular the layer boundaries, i.e. indicates at which depths the boundaries between individual layers are located. An operator, such as, for example, a ground engineer, with knowledge of the position of the layer boundaries, can then assign certain properties to individual segments in the column profile. The column profile is displayed, for example, on a display. Properties can be assigned to individual segments by means of any input tools, such as a keyboard, in a voice-controlled manner or directly at the display”), which indicates a layer structure of the ground with ground layers of different ground composition, and by the control and evaluation unit the detected, at least one operating variable can be set in correlation with the entered ground profile in order to establish, at which working depth a transition between ground layers of different ground composition is present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678